UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 3, 2010 BIG CAT ENERGY CORPORATION (Exact name of registrant as specified in its charter) NEVADA 000-49870 (State or other jurisdiction of incorporation) (Commission File No.) 121 W. Merino Street PO Box 500 Upton, Wyoming 82730 (Address of principal executive offices and Zip Code) (307) 468-9369 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01- Other Events Upton, Wyoming (December 3, 2010) Big Cat Energy Corporation (www.bigcatenergy.com) (“Big Cat”) (BCTE: OTCBB), the supplier of the ARID® Aquifer Recharge Injection system for environmentally friendly coal bed methane production, is pleased to announce the execution of a Letter of Intent for a strategic private placement investment from High Plains Gas Inc. (“High Plains”)( NXPN: OTCBB). . ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Document Description Press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 3 day of December, 2010. BIG CAT ENERGY CORPORATION BY:/s/ Richard G. Stifel Richard G. Stifel, Principal Accounting Officer and Principal Financial Officer
